 
PROMISSORY NOTE
 
FACE AMOUNT
$312,000
PRICE
$260,000
INTEREST RATE
12% per annum
NOTE NUMBER
August-2007-101
ISSUANCE DATE
August 13, 2007
MATURITY DATE
September 13, 2008

 
FOR VALUE RECEIVED, Execute Sports, Inc., a Nevada corporation, and all of its
subsidiaries (the “Company”) (OTC BB: EXCS) hereby promises to pay to the order
of DUTCHESS PRIVATE EQUITIES FUND, LTD., a Cayman Island exempted company (the
“Holder”), by the Maturity Date, or earlier, the Face Amount of Three Hundred
and Twelve Thousand Dollars ($312,000) plus accrued interest U.S., (this “Note”)
in such amounts, at such times and on such terms and conditions as are specified
herein. The Company and the Holder are sometimes hereinafter collectively
referred to as the “Parties” and each a “Party” to this Agreement.
 
Article 1    Method of Payment/Interest
 
Section 1.1 Payments made to the Holder by the Company in satisfaction of this
Note (referred to as a "Payment," or "Payments") shall be drawn from each Put
under the Equity Line of Credit provided by the Investor to the Company. The
Company shall make payments to the Holder in the amount of one hundred percent
(100%) of each Put (as defined in the Investment Agreement between the Company
and the Investor dated June 28, 2005) given to the Investor from the Company
(the “Payment Amount”) until the Face Amount is paid in full, minus any fees
due. The First Payment will be due on October 1, 2007 and each subsequent
Payment will be made at the Closing of each Put ("Payment Date" or "Payment
Dates"). Notwithstanding any provision to the contrary in this Note, the Company
may pay in full to the Holder the Face Amount, or any balance remaining thereon,
in readily available funds at any time and from time to time without penalty.
 
Payments made during a month that exceed the Payment Amount due shall reduce the
unpaid Face Amount of the Note accordingly.
 
Section 1.2 If before Maturity the Company raises any funds, whether involving
the issuance of debt or equity, including any agreements with the Holder or a
third party (a “Financing”), then the Company shall pay to the Holder one
hundred percent (100%) of the net proceeds therefrom as prepayment of the Face
Amount of this Note, Interest and penalties, if any, then due. A Financing will
also include the sale by the Company of any of its assets which are deemed to be
material to the Company (excluding assets sold in the normal course of
business). All prepayments described in this Section 1.2 shall be made to the
Holder within three (3) business day of the Company’s receipt of proceeds from
the Financing. Failure to comply with this Section 1.2 shall constitute an Event
of Default (as described in Article 4 hereof). The Holder may, but is not
required to, waive all or part of this Section 1.2 upon request from the Company
and any such waiver shall not be unreasonably withheld.
 
 
1

--------------------------------------------------------------------------------

 
 
Section 1.3 The Company shall pay twelve percent (12%) annual coupon on the
unpaid Face Amount of this Note, commencing on the Issuance Date (the
“Interest”). The Interest shall compound daily, pro rata for partial periods.  
 
Section 1.4 The Holder shall have the right, but not the obligation, to convert
the Price of this Note into any future financing completed between the Company
and the Holder for the proposed letter of intent for the purchase of Sugar
Sands’ Jet Boat line from Challenger Powerboats, Inc. and the Company (“LOI”).
 
Article 2    Collateral


Section 2.1 The Company does hereby agree to issue to the Holder for use as
Collateral thirty (30) signed Put Notices consistent with the conditions set
forth in Article 12. The Collateral Put Notices shall be utilized only in the
Event of Default (as hereinafter defined). In the event the Holder uses the
Collateral in full, the Company shall immediately deliver to the Holder
additional Put Notices to the extent of the outstanding Face Amount as requested
by the Holder.


Section 2.2  Upon the completion of the Company's obligation to the Holder of
the Face Amount of this Note, the Company will not be under any further
obligation to complete additional Puts. All remaining Put sheets shall be marked
“VOID” by the Holder and returned to the Company at the Company’s request.


Section 2.3 The above collateral Put Notices come into effect only in the Event
of Default (as hereinafter defined). The Company shall not be obligated to
deliver any shares of its common stock related to the collateral Put Notices
unless an Event of Default has occurred. The Company may, at its discretion,
place all such collateral Put Notices in escrow to be released in the Event of
Default pursuant to instructions by the Company.
 
Article 3    Unpaid Amounts
 
Section 3.1 In the event that the Company has not repaid the Face Amount by the
Maturity Date (the “Residual Amount”), then as liquidated damages (the
“Liquidated Damages”), the Face Amount shall be increased by ten percent (10.0%)
as an initial penalty and an additional two and one-half percent (2.5%) per
month (pro rata for partial periods), compounded daily, for each month until the
Face Amount is paid in full. Further, if a Residual Amount remains at Maturity,
it shall constitute an Event of Default hereunder. The Parties acknowledge that
the Liquidated Damages are not interest under this Note and shall not constitute
a penalty.
 
 
2

--------------------------------------------------------------------------------

 
 
Article 4    Defaults and Remedies
 
Section 4.1 Events of Default. An “Event of Default” occurs if any one of the
following occur:
 
(a) The Company does not make a Payment within three (3) business days of a
Payment Date, or a Residual Amount on the Note exists on the Maturity Date;
 
(b) The Company, pursuant to or within the meaning of any Bankruptcy Law (as
defined below): (i) commences a voluntary case; (ii) consents to the entry of an
order for relief against it in an involuntary case; (iii) consents to the
appointment of a Custodian (as defined below) of the Company or for its
property; (iv) makes an assignment for the benefit of its creditors; or (v) a
court of competent jurisdiction enters an order or decree under any Bankruptcy
Law that: (A) is for relief against the Company in an involuntary case; (B)
appoints a Custodian of the Company or for its property; or (C) orders the
liquidation of the Company, and the order or decree remains unstayed and in
effect for sixty (60) calendar days;
 
(c) The Company’s $0.001 par value common stock (the “Common Stock”) is
suspended or is no longer listed on any recognized exchange, including an
electronic over-the-counter bulletin board, in excess of two (2) consecutive
trading days (excluding suspensions of not more than one (1) trading day
resulting from business announcements by the Company);
 
(d) The registration statement for the shares underlying the current Equity Line
of Credit is not effective for any reason;
 
(e) The Company breaches a material term of this Agreement or any of the
Company’s representation or warranties hereunder were false when made;
 
(f) The Company fails to carry out Puts, including any paperwork needed, in a
timely manner;
 
(g)  An event of default occurs under any agreement given as security for the
obligations and liabilities under this Note.
 
(h) The occurrence of any event which is described elsewhere in this Note as
constituting an Event of Default hereunder.
 
(i)  the Company’s failure to pay any taxes when due unless such taxes are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves have been provided on the Company’s books; provided, however,
that in the event that such failure is curable, the Company shall have ten (10)
business days to cure such failure; or,


(j) an attachment or levy is made upon the Company’s assets having an aggregate
value in excess of twenty-five thousand dollars ($25,000) or a judgment is
rendered against the Company or the Company’s property involving a liability of
more than twenty-five thousand dollars ($25,000) which shall not have been
vacated, discharged, stayed or bonded pending appeal within ninety (90) days
from the entry hereof; or,


 
3

--------------------------------------------------------------------------------

 
 
(k) any change in the Company’s condition or affairs (financial or otherwise)
which in the Holder’s reasonable, good faith opinion, would have a Material
Adverse Effect; provided, however, that in the event that such failure is
curable, the Company shall have ten (10) business days to cure such failure; or,


(l) any Lien, except for Permitted Liens, created hereunder or under any of the
Transaction Documents for any reason ceases to be or is not a valid and
perfected Lien having a first priority interest; or,


(m) the indictment or threatened indictment of the Company, any officer of the
Company under any criminal statute, or commencement or threatened commencement
of criminal or civil proceeding against the Company or any officer of the
Company pursuant to which statute or proceeding penalties or remedies sought or
available include forfeiture of any of the property of the company.
 
As used in this Section 4.1, the term “Bankruptcy Law” means Title 11 of the
United States Code or any similar federal or state law for the relief of
debtors, and the term “Custodian” means any receiver, trustee, assignee,
liquidator or similar official under any Bankruptcy Law.
 
Section 4.2 Remedies. Upon the occurrence of each and every Event of Default,
the Holder may seek any or all of the following remedies to the extent of the
Residual Amount:
 
(a) The Holder may elect to execute the Puts in an amount that will repay the
Holder and fully enforce the Holder’s rights under the Pledge Agreement and the
Security Agreement as well as the Secured Continuing Unconditional Guaranty,
both dated April 9, 2007 between the Holder and the Company (“Security
Agreement”) herewith among the subsidiaries as outlined between Company and the
Holder (the “Guaranty”)
 
(b) The Holder may increase the Face Amount of the Note by ten percent (10.0%)
as an initial penalty and an additional two and one-half percent (2.5%) per
month (pro rata for partial periods), compounded daily, until such Event of
Default is cured (if capable of being cured) or this Note, together with all
interest thereon, is repaid in full (i.e., exercise the Liquidated Damages
option). The Parties acknowledge that the Liquidated Damages are not interest
under this Note and shall not constitute a penalty.
 
 
4

--------------------------------------------------------------------------------

 
 
(c) The Holder may elect to stop any further funding to the Company excluding
the Equity Line of Credit.
 
(d) As more fully described herein, the Holder may also do either (i) or (ii)
below, but not both; provided, however, that the Holder may only utilize (i)
below in the event of default pursuant to Section 4.1 and such default is not
cured by the Company within fifteen (15) business days:
 
(i) Switch the Residual Amount to a three-year (“Convertible Maturity Date”),
eighteen percent (18%) interest bearing convertible debenture at a floating rate
discount of twenty-five percent (25%) to the prevailing market price during
conversion, and with such other terms described hereinafter (the “Convertible
Debenture”). The Convertible Debenture shall be considered closed (“Convertible
Closing Date”) as of the date of the Event of Default. If the Holder chooses to
convert the Residual Amount to a Convertible Debenture, then the Company shall
have ten (10) business days after notice of default from the Holder (the “Notice
of Convertible Debenture”) to file a registration statement covering an amount
of shares equal to three hundred percent (300%) of the Residual Amount, plus
interest thereon and any Liquidated Damages due at such time. In the event the
Company does not file such registration statement within such period of time, or
such registration statement is not declared by the Commission to be effective
under the Securities Act within sixty (60) business days of the Convertible
Closing Date, then the Residual Amount shall increase by five thousand dollars
($5,000) per day. In the event the Company is given the option for accelerated
effectiveness of the registration statement, the Company will cause such
registration statement to be declared effective as soon as reasonably
practicable and will not take any action to delay the registration to become
effective. In the event that the Company is given the option for accelerated
effectiveness of the registration statement, but chooses not to cause such
registration statement to be declared effective on such accelerated basis, the
Residual Amount shall increase by five thousand dollars ($5,000) per day
commencing on the earliest date as of which such registration statement would
have been declared to be effective if subject to accelerated effectiveness.
 
(ii) The Holder may increase the Payment Amount described under Article 1 hereof
to fulfill the repayment of the Residual Amount. The Company shall provide full
cooperation to the Holder in directing funds owed to the Holder on any Put made
by the Company to the Holder. The Company agrees to diligently carry out the
terms outlined in the Equity Line for delivery of any such shares. In the event
the Company is not diligently fulfilling its obligation to direct funds owed to
the Holder from Puts to the Holder, as reasonably determined by the Holder, the
Holder may, after giving the Company five (5) business days advance notice to
cure same, elect to increase the Face Amount of the Note by two and one-half
percent (2.5%) per day, compounded daily, in addition to and on top of any
additional remedies available to the Holder under this Note.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 4.3 Conversion Privilege
 
(a) In the event that a Convertible Debenture is issued by the Company pursuant
to Section 4.2(d)(i), the Holder shall have the right to convert the Convertible
Debenture into shares of Common Stock at any time following the Convertible
Closing Date and before the close of business on the Convertible Maturity Date.
The number of shares of Common Stock issuable upon the conversion of the
Convertible Debenture shall be determined pursuant to Section 4.4 hereof, but
the number of shares issuable shall be rounded up to the nearest whole share.
 
(b) In the event all or any portion of the Convertible Debenture remains
outstanding on the Convertible Maturity Date (the “Debenture Residual Amount”),
the unconverted portion of such Convertible Debenture will automatically be
converted into shares of Common Stock on such date in the manner set forth in
Section 4.4 hereof.
 
Section 4.4 Conversion Procedure
 
(a) The Holder may elect to convert the Residual Amount in whole or in part any
time and from time to time following the Convertible Closing Date. Such
conversion shall be effectuated by providing the Company, or its attorney, with
that portion of the Convertible Debenture to be converted together with a
facsimile or electronic mail of the signed notice of conversion (the “Notice of
Conversion”). The date on which the Notice of Conversion is effective
(“Conversion Date”) shall be deemed to be the date on which the Holder has
delivered to the Company a facsimile or electronically mailed the Notice of
Conversion (receipt being via a confirmation of the time such facsimile or
electronic mail to the Company as provided by the Holder). The Holder can elect
to either reissue the Convertible Debenture, or continually convert the
remaining Residual Amount under the Debenture.
 
(b) Common Stock to be Issued. Upon the conversion of the Convertible Debenture
by the Holder, the Company shall instruct its transfer agent to issue stock
certificates without restrictive legends or stop transfer instructions, if, at
that time, the aforementioned registration statement described in Section 4.2
hereof has been declared effective (or with proper restrictive legends if the
registration statement has not as yet been declared effective), in specified
denominations representing the number of shares of Common Stock issuable upon
such conversion. In the event that the Convertible Debenture is deemed saleable
under Rule 144 of the Securities Act, the Company shall, upon a Notice of
Conversion, instruct the transfer agent to issue free trading certificates
without restrictive legends, subject to other applicable securities laws. The
Company is responsible to for all costs associated with the issuance of the
shares, including but not limited to the opinion letter, overnight delivery of
the certificates and any other costs that arise. The Company shall act as
registrar of the Shares of Common Stock to be issued and shall maintain an
appropriate ledger containing the necessary information with respect to each
Convertible Debenture. The Company warrants that no instructions have been given
or will be given to the transfer agent which limit, or otherwise prevent resale
and that the Common Stock shall otherwise be freely resold, except as may be set
forth herein or subject to applicable law.
 
 
6

--------------------------------------------------------------------------------

 
 
(c) Conversion Rate. The Holder is entitled to convert the Convertible Debenture
Residual Amount, plus accrued interest and penalties, anytime following the
Convertible Closing Date, at the lesser of either (i) seventy-five percent (75%)
of the lowest closing bid price during the fifteen (15) trading days immediately
preceding the Notice of Conversion or (ii) 100% of the lowest bid price for the
twenty (20) trading days immediately preceding the Convertible Closing Date
(“Fixed Conversion Price”). No fractional shares or scrip representing fractions
of shares will be issued on conversion, but the number of shares issuable shall
be rounded up to the nearest whole share.
 
(d) Nothing contained in the Convertible Debenture shall be deemed to establish
or require the Company to pay interest to the Holder at a rate in excess of the
maximum rate permitted by applicable law. In the event that the rate of interest
required to be paid exceeds the maximum rate permitted by governing law, the
rate of interest required to be paid thereunder shall be automatically reduced
to the maximum rate permitted under the governing law and such excess shall be
returned with reasonable promptness by the Holder to the Company. In the event
this Section 4.4(d) applies, the Parties agree that the terms of this Note shall
remain in full force and effect except as is necessary to make the interest rate
comply with applicable law.
 
(e) The Holder shall be treated as a shareholder of record on the date the
Company is required to issue the Common Stock to the Holder. If prior to the
issuance of stock certificates, the Holder designates another person as the
entity in the name of which the stock certificates requesting the Convertible
Debenture are to be issued, the Holder shall provide to the Company evidence
that either no tax shall be due and payable as a result of such transfer or that
the applicable tax has been paid by the Holder or such person. If the Holder
converts any part of the Convertible Debentures, or will be, the Company shall
issue to the Holder a new Convertible Debenture equal to the unconverted amount,
immediately upon request by the Holder.
 
(f) Within four (4) business days after receipt of the documentation referred to
in this Section, the Company shall deliver a certificate for the number of
shares of Common Stock issuable upon the conversion. In the event the Company
does not make delivery of the Common Stock as instructed by Holder within four
(4) business days after the Conversion Date, the Company shall pay to the Holder
an additional one percent (1.0%) per day in cash of the full dollar value of the
Debenture Residual Amount then remaining after conversion, compounded daily;
provided, however, that the Company shall not be liable for any amounts under
this Section 4.4(f) in the event that the delay in the issuance of the Common
Stock is as a result of actions by the Holder or outside of the control of the
Company.
 
(g) The Company shall at all times reserve (or make alternative written
arrangements for reservation or contribution of shares) and have available all
Common Stock necessary to meet conversion of the Convertible Debentures by the
Holder of the entire amount of Convertible Debentures then outstanding. If, at
any time, the Holder submits a Notice of Conversion and the Company does not
have sufficient authorized but unissued shares of Common Stock (or alternative
shares of Common Stock as may be contributed by stockholders of the Company)
available to effect, in full, a conversion of the Convertible Debentures (a
“Conversion Default,” the date of such default being referred to herein as the
“Conversion Default Date”), the Company shall issue to the Holder all of the
shares of Common Stock which are available. Any Convertible Debentures, or any
portion thereof, which cannot be converted due to the Company’s lack of
sufficient authorized common stock (the “Unconverted Debentures”), may be deemed
null and void upon written notice sent by the Holder to the Company. The Company
shall provide notice of such Conversion Default (“Notice of Conversion Default”)
to the Holder, by facsimile, within one (1) business days of such default.
 
 
7

--------------------------------------------------------------------------------

 
 
(h) The Company agrees to pay the Holder payments for a Conversion Default
(“Conversion Default Payments”) in the amount of (N/365) multiplied by 0.24, the
product of which is then multiplied by the initial issuance price of the
outstanding or tendered but not converted Convertible Debentures held by the
Holder, where N equals the number of days from the Conversion Default Date to
the date (the “Authorization Date”) that the Company authorizes a sufficient
number of shares of Common Stock to effect conversion of all remaining
Convertible Debentures. The Company shall send notice (“Authorization Notice”)
to the Holder that additional shares of Common Stock have been authorized, the
Authorization Date, and the amount of Holder’s accrued Conversion Default
Payments. The accrued Conversion Default shall be paid in cash or shall be
convertible into Common Stock at the conversion rate set forth in Section 4.4(c)
hereof, upon written notice sent by the Holder to the Company, which Conversion
Default shall be payable as follows: (i) in the event the Holder elects to take
such payment in cash, cash payment shall be made to the Holder within five (5)
business days, or (ii) in the event Holder elects to take such payment in stock,
the Holder may convert at the conversion rate set forth in Section 4.4(c) hereof
until the expiration of the conversion period.
 
(i) The Company acknowledges that its failure to maintain a sufficient number of
authorized but unissued shares of Common Stock to effect in full a conversion of
the Convertible Debentures in full will cause the Holder to suffer irreparable
harm, and that the actual damages to the Holder will be difficult to ascertain.
Accordingly, the parties agree that it is appropriate to include in this
Agreement a provision for liquidated damages. The Parties acknowledge and agree
that the liquidated damages provision set forth in this section represents the
parties’ good faith effort to quantify such damages and, as such, agree that the
form and amount of such liquidated damages are reasonable, and under the
circumstances, do not constitute a penalty. The payment of liquidated damages
shall not relieve the Company from its obligations to deliver the Common Stock
pursuant to the terms of this Convertible Debenture.
 
(j) If, by the fourth (4th) business day after the Conversion Date, any portion
of the shares of the Convertible Debentures have not been delivered to the
Holder and the Holder purchases, in an open market transaction or otherwise,
shares of Common Stock (the “Covering Shares”) necessary to make delivery of
shares which would had been delivered if the full amount of the shares to be
converted had been delivered to the Holder, then the Company shall pay to the
Holder, in addition to any other amounts due to Holder pursuant to this
Convertible Debenture, and not in lieu thereof, the Buy-In Adjustment Amount (as
defined below). The “Buy In Adjustment Amount” is the amount equal to the
excess, if any, of (x) the Holder’s total purchase price (including brokerage
commissions, if any) for the Covering Shares, minus (y) the net proceeds (after
brokerage commissions, if any) received by the Holder from the sale of the Sold
Shares. The Company shall pay the Buy-In Adjustment Amount to the Holder in
immediately available funds within five (5) business days of written demand by
the Holder. By way of illustration only and not in limitation of the foregoing,
if the Holder purchases shares of Common Stock having a total purchase price
(including brokerage commissions) of $11,000 to cover a Buy-In with respect to
shares of Common Stock it sold for net proceeds of $10,000, the Buy-In
Adjustment Amount which the Company will be required to pay to the Holder will
be $1,000.
 
 
8

--------------------------------------------------------------------------------

 
 
Article 5    Additional Financing and Registration Statements
 
Section 5.1    The Company will not enter into any additional financing
agreements whether for debt or equity, without prior expressed written consent
from the Holder, which may be given or withheld in Holder’s sole and absolute
discretion.
 
Section 5.2    The Company agrees that it shall not file any registration
statement which includes any of its Common Stock (other than registration
statements associated with registering shares on Form S-4 or other limited
purpose form)  until such time as the Note is paid in full (the “Lock-Up
Period”) or unless and until Holder gives its prior written consent (which may
be given or withheld in Holder’s sole and absolute discretion).
 
Section 5.3    If at any time while this Note is outstanding, the Company issues
or agrees to issue to any entity or person (“Third-Party”) for any reason
whatsoever, any common stock or securities convertible into or exercisable for
shares of common stock (or modify any such terms in effect prior to the
execution of this Note) (a “Third Party Financing”), at terms deemed by the
Holder to be more favorable to the Third-Party, then the Company grants to the
Holder the right, at the Holder’s election, to modify the terms of this Note to
match or conform to the more favorable term or terms of the Third-Party
Financing. The rights of the Holder in this Section 5.3 are in addition to all
other rights the Holder has pursuant to this Note and the related Security
Agreement between the Holder and the Company.
 
Violation of any Section under this Article 5 shall constitute an Event of
Default and the Holder may elect to take the action or actions outlined in
Article 4 hereof.
 
Article 6    Notice
 
Section 6.1    Any notices, consents, waivers or other communications required
or permitted to be given under the terms of this Note must be in writing and
will be deemed to have been delivered (i) upon delivery, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided a confirmation
of transmission is mechanically or electronically generated and kept on file by
the sending party); or (iii) one (1) day after deposit with a nationally
recognized overnight delivery service, so long as it is properly addressed. The
addresses and facsimile numbers for such communications shall be:
 
 
9

--------------------------------------------------------------------------------

 
 
If to the Company:
 
Attn: Geno Apicella
Execute Sports, Inc.
21143 Hawthorne BL, #425
Torrence, CA 90503
Telephone: (858) 518-1387
Facsimile:


If to the Holder:
 
Dutchess Capital Management, LLC
Douglas Leighton
50 Commonwealth Ave, Suite 2
Boston, MA 02116
Telephone: (617) 301-4700
Facsimile: (617) 249-0947
 
Section 6.2    The Parties are required to provide each other with five (5)
business days prior notice to the other party of any change in address, phone
number or facsimile number.
 
Article 7    Time
 
Where this Note authorizes or requires the payment of money or the performance
of a condition or obligation on a Saturday or Sunday or a holiday on which the
United States Stock Markets (“US Markets”) are closed (“Holiday”), such payment
shall be made or condition or obligation performed on the last business day
preceding such Saturday, Sunday or Holiday. A “business day” shall mean a day on
which the US Markets are open for a full day or half day of trading.
 
Article 8    No Assignment.
 
This Note and the obligations hereunder shall not be assigned.
 
Article 9    Rules of Construction.
 
In this Note, unless the context otherwise requires, words in the singular
number include the plural, and in the plural include the singular, and words of
the masculine gender include the feminine and the neuter, and when the tense so
indicates, words of the neuter gender may refer to any gender. The numbers and
titles of sections contained in the Note are inserted for convenience of
reference only, and they neither form a part of this Note nor are they to be
used in the construction or interpretation hereof. Wherever, in this Note, a
determination of the Company is required or allowed, such determination shall be
made by a majority of the Board of Directors of the Company and, if it is made
in good faith, it shall be conclusive and binding upon the Company.
 
 
10

--------------------------------------------------------------------------------

 
 
Article 10    Governing Law
 
The validity, terms, performance and enforcement of this Note shall be governed
and construed by the provisions hereof and in accordance with the laws of the
Commonwealth of Massachusetts applicable to agreements that are negotiated,
executed, delivered and performed solely in the Commonwealth of Massachusetts.
 
Article 11    Disputes Subject to Arbitration
 
The Parties shall submit all disputes arising under this Note to arbitration in
Boston, Massachusetts before a single arbitrator of the American Arbitration
Association (the “AAA”). The arbitrator shall be selected by application of the
rules of the AAA, or by mutual agreement of the Parties, except that such
arbitrator shall be an attorney admitted to practice law in the Commonwealth of
Massachusetts. No Party will challenge the jurisdiction or venue provisions
provided in this Article 11. Nothing in this Article 11 shall limit the Holder’s
right to obtain an injunction for a breach of this Note from any court of law.
Any injunction obtained shall remain in full force and effect until the
arbitrator, as set forth in this Article 11 fully adjudicates the dispute.
 
Article 12    Conditions to Closing
 
The Company shall have delivered the proper Collateral to the Holder before
Closing of this Note.
 
Article 13    Closing Costs
 
The Company agrees to pay for related expenses associated with the proposed
transaction of ten thousand dollars ($10,000). This amount shall cover, but is
not limited to, the following: due diligence expenses, document creation
expenses, closing costs, and transaction administration expenses. All such
structuring and administration expenses shall be deducted from the first
Closing.
 
Article 14    Indemnification
 
In consideration of the Holder’s execution and delivery of this Agreement and
the acquisition and funding by the Holder of this Note and in addition to all of
the Company’s other obligations under the documents contemplated hereby, the
Company shall defend, protect, indemnify and hold harmless the Holder and all of
its shareholders, officers, directors, employees, counsel, and direct or
indirect investors and any of the foregoing person’s agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnities”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including,
without limitation, reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (i) any misrepresentation or breach of any
representation or warranty made by the Company in the Note, or any other
certificate, instrument or document contemplated hereby or thereby, or (ii) any
breach of any covenant, agreement or obligation of the Company contained in the
Note or any other certificate, instrument or document contemplated hereby or
thereby, except insofar as any such misrepresentation, breach or any untrue
statement, alleged untrue statement, omission or alleged omission is made in
reliance upon and in conformity with written information furnished to the
Company by, or on behalf of, the Holder or is based on illegal trading of the
Common Stock by the Holder. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable law. The indemnity provisions
contained herein shall be in addition to any cause of action or similar rights
the Holder may have, and any liabilities the Holder may be subject to.
 
 
11

--------------------------------------------------------------------------------

 


Article 15    Intentionally Omitted
 
Article 16    Use of Proceeds
 
The Company shall use the funds toward the LOI, as defined herein.
 
Article 17    Waiver
 
The Holder’s delay or failure at any time or times hereafter to require strict
performance by Company of any obligations, undertakings, agreements or covenants
shall not waive, affect, or diminish any right of the Holder under this Note to
demand strict compliance and performance herewith. Any waiver by the Holder of
any Event of Default shall not waive or affect any other Event of Default,
whether such Event of Default is prior or subsequent thereto and whether of the
same or a different type. None of the undertakings, agreements and covenants of
the Company contained in this Note, and no Event of Default, shall be deemed to
have been waived by the Holder, nor may this Note be amended, changed or
modified, unless such waiver, amendment, change or modification is evidenced by
a separate instrument in writing specifying such waiver, amendment, change or
modification and signed by the Holder.
 
Article 18    Senior Obligation
 
The Company shall cause this Note to be senior in right of payment to all other
current or future debt of the Company, including the Debenture dated May 15,
2006 ("Prior Debenture") by and between the Company and the Holder. The Company
warrants that it has taken all necessary steps to subordinate its other
obligations to the rights of the Holder under this Note and the failure to do so
shall constitute an Event of Default.
 
Article 19    Transactions With Affiliates
 
The Company shall not, and shall cause each of its Subsidiaries to not enter
into, amend, modify or supplement, or permit any Subsidiary to enter into,
amend, modify or supplement, any agreement, transaction, commitment or
arrangement with any of its or any Subsidiary’s officers, directors, persons who
were officers or directors at any time during the previous two (2) years,
shareholders who beneficially own five percent (5%) or more of the Common Stock,
or affiliates or with any individual related by blood, marriage or adoption to
any such individual or with any entity in which any such entity or individual
owns a five percent (5%) or more beneficial interest (each a “Related Party”)
during the Lock-Up Period.
 
 
12

--------------------------------------------------------------------------------

 
 
Article 20    Equity Line Obligations
 
At the request of the Holder, at any time after the Company’s current effective
registration statement for the Equity Line of Credit with Dutchess Private
Equities Fund, LP (File No: 333- 134418), has five million (5,000,000) shares or
less remaining for issuance and, if so permitted under Rule 415 of Securities
Act of 1933, as amended, or the general guidelines (if any) promulgated by the
United States Securities and Exchange Commission (the “SEC” or the
“Commission”), the Company shall immediately prepare and file a new registration
statement for the registration of additional shares as set forth in a related
Investment Agreement on the same terms and conditions as the Investment
Agreement dated May 15, 2006. The Holder shall also retain the right to
determine the date of the filing of such registration statement, but in no event
sooner than twenty (20) business days prior to a notice being given to the
Company. The Company shall respond to any and all SEC comments or
correspondence, whether written or oral, direct or indirect, formal or informal
(“Comments”), within seven (7) business days of receipt by the Company of such
Comments. To the extent necessary and applicable to the Holder, the Holder shall
assist the Company in responding to any such Comments. The seven (7) business
day period shall be extended as may be required by delays caused by Holder; and,
provided further, that such seven (7) business day period shall be extended an
additional two (2) business days for responses to SEC Staff accounting comments.
The Company shall undertake best efforts to cause any registration statement
relating to these securities to become effective no later than two (2) business
days after notice from the SEC that the Registration Statement has been cleared
of all comments. Failure to do any action outlined in this Article 20 shall
constitute an Event of Default and the Holder may seek to take actions as
outlined in Article 4.
 
Article 21    Security
 
This Note shall be secured by and the Holder shall have full right to exercise
its rights and remedies under (i) the Security Agreement dated April 9th, 2007
between the Company and the Holder and the Guaranty, as defined herein.
 
Article 22    Miscellaneous
 
Section 22.1 This Note may be executed in two (2) or more counterparts, all of
which taken together shall constitute one instrument. Execution and delivery of
this Note by exchange of facsimile copies bearing the facsimile signature of a
Party shall constitute a valid and binding execution and delivery of this Note
by such Party. Such facsimile copies shall constitute enforceable original
documents.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 22.2 The Company warrants that the execution, delivery and performance
of this Note by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the Articles of Incorporation, any Certificate of Designations, Preferences
and Rights of any outstanding series of preferred stock of the Company or the
Bylaws, (ii) conflict with, or constitute a material default (or an event which
with notice or lapse of time or both would become a material default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any material agreement, contract, indenture mortgage,
indebtedness or instrument to which the Company or any of its Subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree, including United States federal and state securities laws
and regulations and the rules and regulations of the principal securities
exchange or trading market on which the Common Stock is traded or listed (the
“Principal Market”), applicable to the Company or any of its Subsidiaries (which
for purposes of this Note means any entity in which the Company, directly or
indirectly, owns capital stock or holds an equity or similar interest) or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected. Neither the Company nor its Subsidiaries is in violation of any
term of, or in default under, the Articles of Incorporation, any Certificate of
Designations, Preferences and Rights of any outstanding series of preferred
stock of the Company or the Bylaws or their organizational charter or Bylaws,
respectively, or any contract, agreement, mortgage, indebtedness, indenture,
instrument, judgment, decree or order or any statute, rule or regulation
applicable to the Company or its Subsidiaries, except for possible conflicts,
defaults, terminations, amendments, accelerations, cancellations and violations
that would not individually or in the aggregate have a Material Adverse Effect
(as defined below). The business of the Company and its Subsidiaries is not
being conducted, and shall not be conducted, in violation of any law, statute,
ordinance, rule, order or regulation of any governmental authority or agency,
regulatory or self-regulatory agency, or court, except for possible violations
the sanctions for which either individually or in the aggregate would not have a
Material Adverse Effect. The Company is not required to obtain any consent,
authorization, permit or order of, or make any filing or registration (except
the filing of a registration statement) with, any court, governmental authority
or agency, regulatory or self-regulatory agency or other third party in order
for it to execute, deliver or perform any of its obligations under, or
contemplated by, this Note in accordance with the terms hereof or thereof. All
consents, authorizations, permits, orders, filings and registrations which the
Company is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the date hereof and are in full force and
effect as of the date hereof. The Company and its Subsidiaries are unaware of
any facts or circumstances which might give rise to any of the foregoing. The
Company is not, and will not be, in violation of the listing requirements of the
Principal Market as in effect on the date hereof and is not aware of any facts
which would lead to delisting of the Common Stock by the Principal Market.
 
Section 22.3 The Company and its Subsidiaries are corporations duly organized
and validly existing in good standing under the laws of the respective
jurisdictions of their incorporation, and have the requisite corporate power and
authorization to own their properties and to carry on their business as now
being conducted. Both the Company and its Subsidiaries are duly qualified to do
business and are in good standing in every jurisdiction in which their ownership
of property or the nature of the business conducted by them makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect. As
used in this Note, “Material Adverse Effect” means any material adverse effect
on the business, properties, assets, operations, results of operations,
financial condition or prospects of the Company and its Subsidiaries, if any,
taken as a whole, or on the transactions contemplated hereby or by the
agreements and instruments to be entered into in connection herewith, or on the
authority or ability of the Company to perform its obligations under the Note.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 22.4 Authorization; Enforcement; Compliance with Other Instruments. (i)
The Company has the requisite corporate power and authority to enter into and
perform its obligations under this Note, and to issue this Note and Incentive
Shares in accordance with the terms hereof and thereof; (ii) the execution and
delivery of this Note by the Company and the consummation by it of the
transactions contemplated hereby and thereby, including without limitation the
reservation for issuance and the issuance of the Incentive Shares pursuant to
this Note, have been duly and validly authorized by the Company’s Board of
Directors and no further consent or authorization is required by the Company,
its Board of Directors, or its shareholders; (iii) this Note has been duly and
validly executed and delivered by the Company; and (iv) this Note constitutes
the valid and binding obligations of the Company enforceable against the Company
in accordance with their terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.
 
Section 22.5 The execution and delivery of this Note shall not alter the prior
written agreements between the Company and the Holder, consisting of the Prior
Notes. This Note is the final agreement between the Company and the Holder with
respect to the terms and conditions set forth herein, and, the terms of this
Note may not be contradicted by evidence of prior, contemporaneous, or
subsequent oral agreements of the Parties. The execution and delivery of this
Note is done in conjunction with the previously executed Security Agreement (as
defined in Article 21 hereof).
 
Section 22.6 There are no disagreements of any kind presently existing, or
reasonably anticipated by the Company to arise, between the Company and the
accountants, auditors and lawyers formerly or presently used by the Company,
including but not limited to disputes or conflicts over payment owed to such
accountants, auditors or lawyers.
 
Section 22.7 All representations made by or relating to the Company of a
historical nature and all undertakings described herein shall relate and refer
to the Company, its predecessors, and the Subsidiaries.
 
Section 22.8 The only officer, director, employee and consultant stock option or
stock incentive plan currently in effect or contemplated by the Company has been
submitted to the Holder or is described or within past filings with the SEC. The
Company agrees not to initiate or institute any new stock option or stock
incentive plan without the prior written consent of the Holder.
 
Section 22.9 The Company acknowledges that its failure to timely meet any of its
obligations hereunder, including, but without limitation, its obligations to
make Payments, deliver shares and, as necessary, to register and maintain
sufficient number of Shares, will cause the Holder to suffer irreparable harm
and that the actual damage to the Holder will be difficult to ascertain.
Accordingly, the parties agree that it is appropriate to include in this Note a
provision for liquidated damages. The parties acknowledge and agree that the
liquidated damages provision set forth in this section represents the parties’
good faith effort to quantify such damages and, as such, agree that the form and
amount of such liquidated damages are reasonable and do not constitute a
penalty. The payment of liquidated damages shall not relieve the Company from
its obligations to deliver the Common Stock pursuant to the terms of this Note.
 
 
15

--------------------------------------------------------------------------------

 
 
Section 22.10 In the event that any rules, regulations, oral or written
interpretations or Comments (as defined in the Debenture Registration Rights
Agreement between the Holder and the Company dated May 15, 2006) from the SEC,
NASD, NYSE, NASDAQ or other governing or regulatory body, prohibit or hinder any
operation of this Agreement or the Equity Line, the Parties hereby agree that
those specific terms and conditions shall be negotiated in good faith on similar
terms within a commercially reasonable time period, but in no event greater than
ten (10) business days, and shall not alter, diminish or affect any other
rights, duties, obligations or covenants in this Note and that all terms and
conditions will remain in full force and effect except as is necessary to make
those specific terms and conditions comply with applicable rule, regulation,
interpretation or Comment. Failure for the Company to agree to such new terms as
necessary to achieve the intent of the original documents, shall constitute an
Event of Default and the Holder may therefore elect to take actions as outlined
in Article 4 hereof; provided, however, that the Holder must act in a
commercially reasonable manner for an Event of Default as provided hereunder to
occur.
 
Section 22.11 The Company hereby represent and warrants to the Holder that: (i)
it is voluntarily issuing this Note of its own freewill, (ii) it is not issuing
this Note under economic duress, (iii) the terms of this Note are reasonable and
fair to the Company, and (iv) the Company has had independent legal counsel of
its own choosing review this Note, advise the Company with respect to this Note,
and represent the Company in connection with its issuance of this Note.
 
[SIGNATURE PAGE FOLLOWS] 


 
16

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by its
authorized officer as of the date first indicated above.
 
EXECUTE SPORTS, INC.


By: /s/ Geno Apicella
Name: Geno Apicella
Title: Chief Executive Officer


By:/s/ Celeste Berouty
Name: Celeste Berouty
Title: President


DUTCHESS PRIVATE EQUITIES FUND, LTD.


By: /s/ Douglas H. Leighton
Name: Douglas H. Leighton
Title: Director


 
17

--------------------------------------------------------------------------------

 
 